Citation Nr: 0124522	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
benign prostatic hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945, December 1946 to June 1950, and from July 1950 
to May 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2000 from the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Portland, Oregon.


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran essentially claims that his service-connected 
benign prostatic hypertrophy causes him to have a lack of sex 
drive, hot/cold sweats, loss of sleep, shortness of breath, 
difficulty walking any distance, weight gain, and depression. 
Also, as shown as part of his VA Form 9, Appeal to Board of 
Veterans' Appeals, dated in September 2000, the veteran 
claims that the chemical "casteration" [sic] he received at 
the VA Medical Center located in Roseburg, Oregon for 
treatment of prostate cancer has caused him to experience 
many side effects.   

The veteran's benign prostatic hypertrophy has been 
determined to be noncompensable under 38 C.F.R. §4.115a, 
Diagnostic Code 7527, "Prostate gland injuries, infection, 
hypertrophy, postoperative residuals."  It is noted that, 
with respect to this diagnostic code, the veteran's 
disability is to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.

The Board notes that the veteran was recently hospitalized at 
the VA Medical Center located in Roseburg, Oregon.  Review of 
the VA discharge summary, dated in February 2000, shows that 
the veteran complained of a slow urinary stream.  While 
admitted, the veteran is shown to have undergone a 
transurethral resection of the prostatic apex.  
Adenocarcinoma of the prostate with partial prostatic apical 
obstruction was diagnosed.  The discharge summary also 
mentioned that the veteran had carcinoma of the prostate, and 
that he had lower urinary tract obstructive symptomatology 
before undergoing "TURP" [transurethral resection of 
prostate] in June 1999.  It was also noted that a flexible 
cystoscopy was done in November 1999 which demonstrated 
residual prostatic apical tissue which was believed to be 
amenable to "TURP."  

VA medical records, associated with the above-mentioned June 
and November 1999 medical treatment are not associated with 
the evidence of record.  As it is the Board's opinion that 
these records may contain information relevant to the 
appellant's claim, under the provisions of the VCAA discussed 
above, a remand is required to obtain those records.  
Moreover, VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The Board further notes that the veteran was last afforded a 
VA genitourinary examination in 1975.  As such, in view of 
these facts, the Board is of the opinion that a thorough and 
contemporaneous VA examination should be conducted to 
ascertain the current nature and severity of the veteran's 
service-connected benign prostatic hypertrophy.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Specifically, a definite 
need to distinguish between those symptoms attributable to 
the veteran's service-connected benign prostatic hypertrophy 
disability, and those symptoms attributable to his 
nonservice-connected prostate cancer, is shown by the facts 
of the present case.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the claimed issue 
regarding an increased rating for benign 
prostatic hypertrophy.  He should furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder. 

2.  The RO should take the appropriate 
action to obtain all VA treatment records 
associated with treatment afforded the 
veteran from the VA Medical Center in 
Roseburg, Oregon.  See Bell, supra.  
These records should include those dated 
in June and November 1999.  

3.  A VA examination should be conducted 
by an urologist in order to determine the 
nature and severity of the veteran's 
service-connected benign prostatic 
hypertrophy.  All testing deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed history of the veteran's 
symptoms, to include whether he is 
required to wear absorbent material and 
the frequency it must be changed.  The 
examiner is also requested to elicit from 
the veteran both his daytime and 
nighttime voiding intervals.  The claims 
folder and a copy of this Remand are to 
be reviewed by the examiner in 
conjunction with the examination.

The examiner should indicate to the 
extent possible symptoms resulting from 
the veteran's service-connected benign 
prostatic hypertrophy and any residual 
conditions.  The examiner should also 
indicate symptoms resulting from his 
nonservice-connected prostate cancer.  If 
it is medically impossible to distinguish 
symptoms resulting from the benign 
prostatic hypertrophy and the prostate 
cancer, the examiner should state this in 
the examination report.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
the above-referenced VA examination 
without good cause as set forth in 38 
C.F.R. § 3.655 (2001).

5.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 
3.159 are fully complied with and 
satisfied.

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


